Title: To George Washington from John Stanwix, 22 June 1757
From: Stanwix, John
To: Washington, George



Sir
Camp near Carlisle [Pa.] June 22d 1757 two o’Clock

I wrote you a letter this morning about 6 O’Clock since which I have the Favour of your’s of the 20th with the Examination of the French Officer your Prisoner for which I [am] extreemly obliged to you, shall only add to what I say’d in the morning that I highly approve of The Council of War you held and think your Fort Loudoun the properest place to make a Stand for which reason it was there I intend’d to joyn you with six hundd men, had Fort Cumberland been taken which by the notion I have of the place is in no ⟨sort⟩ tenable against such an attack as we were made to believe was in agitation against it, I confess my self a very great stranger to Indian affairs yet can not help thinking but that these Cherkees are well worth encouragmt. I am made to believe that Fort Augusta is to be attack’d but shoud think those works in some forwardness, must leave to a little time to discover to us what the Enemy realy intend to do, this province will maintain a French Army well, but where they can have Armys for all places I can’t divine, beg you

will believe that I am with great truth Dr Sir Your most obedient humble Servt

John Stanwix

